UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7073


BURNICE ANTWON HINNANT, JR.,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-hc-02283-FL)


Submitted:   February 27, 2017            Decided:   March 2, 2017


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Burnice Antwon Hinnant, Jr., Appellant Pro Se.   Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Burnice Antwon Hinnant, Jr., seeks to appeal the district

court’s       order      granting    summary      judgment     for      respondent     on

Hinnant’s         28   U.S.C.   § 2254     (2012)    petition.         We   dismiss   the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

        Parties        are   accorded    30   days     after     the    entry   of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”           Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court’s order was entered on the docket on

June 27, 2016.           The notice of appeal was filed, at the earliest,

on August 5, 2016. *             Because Hinnant failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.             We dispense with oral argument because the

facts       and   legal      contentions    are     adequately    presented     in    the



        *
       The district court found that August 5, 2016, is the
earliest date the notice of appeal could have been properly
delivered to prison officials for mailing to the court. Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3